 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE L. MIMS,                                No. 2:18-cv-1864 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    R. KENDALL, et al.,
15                       Defendants.
16

17          Plaintiff is a state inmate proceeding pro se with an action pursuant to 42 U.S.C. § 1983.

18   Plaintiff claims defendants retaliated against him by intentionally throwing away or giving away

19   his property after he was placed in administrative segregation. Presently before the court is

20   plaintiff’s motion for waiver of court fees. (ECF No. 17.)

21          Plaintiff’s motion consists of a form used in California state court superior courts

22   requesting to waive court fees. Plaintiff was previously granted leave to proceed in forma

23   pauperis in this action. (See ECF No. 8.) Based on his in forma pauperis status, plaintiff is

24   required to pay the filing fee and the California Department of Corrections has been authorized to

25   collect monthly payments of twenty percent of the preceding month’s income credited to

26   plaintiff’s prison trust account. However, other than the monthly payments, plaintiff is not

27   required to pay any fees at this time. Accordingly, plaintiff’s motion for a fee waiver will be

28   denied as moot.
                                                       1
 1             IT IS HEREBY ORDERED that plaintiff’s motion for waiver of court fees (ECF No. 17)

 2   is denied as moot.

 3   Dated: March 18, 2019

 4

 5

 6

 7

 8
     DLB:12
 9   DLB:1/Orders/Prisoner.Civil.Rights/mims1864.fee.waiv

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
